DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 10 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections

Claims 6 - 10 are objected to because of the following informalities:  In claims 6 – 10, “recoding” should be changed to “recording”.  Appropriate corrections are required.

Examiner's Note

First, Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative specific limitations of the teachings in the art and are applied to the within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled reasonable interpretation to the language to give the broadest of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.
Second, Examiner believes that the claim limitations in this instant application are broader than parent application no. 16/823,053.  Although the claim limitations are written in another method, it is possible that the case can be classified as Double Patenting unless dependent claims 4 and 9 are moved onto their respective independent claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 5 - 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (U.S PreGrant Publication No. 2014/0325360 A1, hereinafter ‘Jung’).

With respect to claim 1, Jung teaches an apparatus (i.e., a display apparatus, ¶0010) comprising: 
a display (i.e., an output unit configured to output a user interface (UI), ¶0010); and 
a controller (i.e., a controller, ¶0012) that: causes the display to display a plurality of operation items that can be instructed by a user (Fig. 3A shows a first screen displaying a plurality of icons that can be instructed by a user), 
receives an instruction by a voice operation with respect to at least one of the operation items (e.g., from said first screen, if the user input voice 312, the apparatus is configured to receive voice, Fig. 3A, ¶0015), and receives an instruction by a manual operation with respect to at least one of the operation items (e.g., from said first screen, if the user presses any of the icons 311 or 313, an initial setting screen is displayed, Figs. 3A/3B, ¶0013), 
wherein the display displays a first operation item to be identifiable from the remaining operation items (e.g., upon pressing icon 312, a second screen with an icon 321 as shown in Fig. 3B is displayed, ¶0085 - ¶0086 & ¶0088), and 
the first operation item can be instructed by a user voice (e.g., from said second screen, item 321 is configured to receive/input voice, Fig. 3B, ¶0088).  

With respect to claim 2, Jung teaches the apparatus according to claim 1, wherein the controller receives, with respect to a second operation item among the operation items displayed on the display, the instruction by the manual operation on a display screen of the display (e.g., icon 311 or 313 can be a second operation item in touch mode, Fig. 3A).  

With respect to claim 3, Jung teaches the apparatus according to claim 1, wherein the controller receives, with respect to the first operation item, the instruction by the manual operation (e.g., any touch mode, ¶0011).  

With respect to claim 5, Jung teaches the apparatus according to claim 1, wherein the first operation item is displayed in a first region of a display region of the display, and the second operation item is displayed in a second region of the display region of the display (e.g., Fig. 3A illustrates at least “Two” area, where icon 311 is upper area and at least icon 312 is lower area, ¶0060).  

With respect to claim 6 – 8 and 10, arguments analogous to claim 1 – 3 and 5, respectively are applicable. The use of a non-transitory recording medium executed by at least a computer (CPU) as described in claim 6 – 8 and 10 are explicitly taught by ¶0213 - ¶0214 of Jung.

Allowable Subject Matter

Claims 4 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 4, none of the reference(s) teach(es) the apparatus according to claim 3, wherein in a state where the first operation item and the second operation item are displayed on the display, the controller switches the display from a first state to a second state based on an instruction by the user, in the first state, the instruction by the manual operation cannot be performed with respect to the first operation item, in the second state, the instruction by the manual operation can be performed with respect to the first operation item, and the controller receives, with respect to the first operation item, the instruction by the manual operation after the first state has been switched to the second state.

With respect to claim 9, none of the reference(s) teach(es) the non-transitory recoding medium according to claim 6, wherein in a state where the first operation item and the second operation item are displayed on the display, the computer further executes: switching the display from a first state to a second state based on an instruction by the user, in the first state, the instruction by the manual operation cannot be performed with respect to the first operation item, in the second state, the instruction by the manual operation can be performed with respect to the first operation item, and the computer further executes: receiving, with respect to the first operation item, the instruction by the manual operation after the first state has been switched to the second state.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674